Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 22-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (20130056023).

NOTE: please note that weight = mass x gravity; as gravity is constant, wt% is similar to mass%

Regarding claim 20, Kumon/ teaches an surface treatment composition (Kumon teaches a hydrophobic film), comprising: 
see formulas 1-7) in an amount of from about 20  wt % to about 99.9 wt % of the surface treatment composition (par. 73, 74, 108); wherein the at least one siloxane compound comprises a disiloxane, an oligosiloxane, a cyclosilxoane, or a polysiloxane, provided that the at least one siloxane compound is not a polydimethylsiloxane (formulas 1-7 teach these possibilities; case in point, formula 1, par. 22-25 teaches various types of alkoxysilanes)
and 
at least one additive comprising an acid having a pKa of at most 0 or an anhydride thereof (par. 69-73) in an amount of from about 0.1 wt % to about 10 wt % of the surface treatment composition (par. 69-74, 108). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of.
Regarding claim 22 ,Kumon  teaches an composition of claim 21, wherein the at least one siloxane compound comprises hexamethyldisiloxane, 1,3-diphenyl-1,3-dimethyldisiloxane, 1,1,3,3-tetramethyldisiloxane, 1,1,1-triethyl-3,3-dimethyldisiloxane, 1,1,3,3-tetra-n-octyldimethyldisiloxane, bis(nonafluorohexyl)tetramethyldisiloxane, 1,3-bis(trifluoropropyl)tetramethyldisiloxane, 1,3-di-n-butyltetramethyldisiloxane, 1,3-di-n-octyltetramethyldisiloxane, 1,3-diethyltetramethyldisiloxane, 1,3-diphenyltetramethyldisiloxane, hexa-n-butyldisiloxane, hexaethyldisiloxane, hexavinyldisiloxane, 1,1,1,3,3-pentamethyl-3-acetoxydisiloxane, 1-allyl-1,1,3,3-tetramethyldisiloxane, 1,3-bis(3-aminopropyl)tetramethyldisiloxane, 1,3-bis(heptadecafluoro-1,1,2,2-tetrahydrodecyl)tetramethyldisiloxane, 1,3-
Regarding claim 24 ,Kumon  teaches an composition of claim 20, further comprising at least one organic solvent (par. 75 and 76). 
Regarding claim 25 ,Kumon  teaches an composition of claim 24, wherein the at least one organic solvent is selected from the group consist of anhydrides, glycol ethers, glycol ether acetates, alkanes, aromatic hydrocarbons, sulfones, sulfoxides, ketones, aldehydes, esters, lactams, lactones, acetals, hemiacetals, alcohols, carboxylic acids, and ethers (par. 75 and 76). 
Regarding claim 26 ,Kumon  teaches an composition of claim 24, wherein the at least one organic solvent comprises acetic anhydride, propylene glycol methyl ether acetate, a C.sub.6-C.sub.16 alkane, toluene, xylene, mesitylene, tetraethylene glycol dimethyl ether, propylene glycol dimethyl ether, ethylene glycol dimethyl ether, dipropylene glycol dimethyl ether, diethylene glycol dimethyl ether, dipropylene glycol dibutylether, n-dibutyl ether, dimethylsulfone, sulfolane, benzyl alcohol, t-butyl alcohol, t-amyl alcohol, methyl ethyl ketone, acetic acid, or isobutyl methyl ketone (par. 75 and 76). 
Regarding claim 27 ,Kumon  teaches an composition of claim 24, wherein the at least one organic solvent is from about 3 wt % to about 95 wt % of the surface treatment composition (par. 73). 
Regarding claim 28 ,Kumon  teaches an composition of claim 20, wherein the composition is substantially free of water (par. 31 teachers water connect of 0.0001%). 


Regarding claim 31 ,Kumon  teaches an article, comprising: a semiconductor substrate (par. 15); and a surface treatment composition of claim 20 supported by the semiconductor substrate (please see rejection for claim 20 above). 
Regarding claim 32 ,Kumon  teaches an article of claim 31, wherein the semiconductor substrate is a silicon wafer, a copper wafer, a silicon dioxide wafer, a silicon nitride wafer, a silicon oxynitride wafer, a carbon doped silicon oxide wafer, a SiGe wafer, or a GaAs wafer (par. 15). 
Regarding claim 33 ,Kumon  teaches kit (i.e. a set of articles or equipment needed for a specific purpose), comprising: a first container comprising at least one siloxane compound
wherein the at least one siloxane compound comprises a disiloxane, an oligosiloxane, a cyclosilxoane, or a polysiloxane, provided that the at least one siloxane compound is not a polydimethylsiloxane (formulas 1-7 teach these possibilities; case in point, formula 1, par. 22-25 teaches various types of alkoxysilanes);
and a second container comprising at least one additive, the at least one additive comprising an acid having a pKa of at most 0 or an anhydride thereof (please see rejection for claim 20 above; further as seen in Example 1, par. 163, certain mass quantities are added together to form a mixture; these mass quantities must have previously been in their respective containers, since these mass quantities had to me mixed; these containers which housed these masses were brought together, used for a specific purpose i.e. kit).  

Claims 30-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kumon (20130056023).

NOTE: please note that weight = mass x gravity; as gravity is constant, wt% is effectively mass%

Regarding claim 30, Kumon teaches an surface treatment composition, consisting of: 
at least one siloxane (see formulas 1-7) compound in an amount of from about 0.1 wt % to about 99.9 wt % of the surface treatment composition (par. 73, 74, 108); 
at least one additive comprising a compound selected from the group consisting of sulfonic acids and sulfonic anhydrides (par. 68-70, 108) and being in an amount of from about 0.1 wt % to about 10 wt % of the surface treatment composition (par. 108); and 
at least one carboxylic acid or anhydride (par. 69) in an amount of from about 3 wt% to about 95 wt% of the surface treatment composition (par. 73). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of.
or 1,1,3,3,5,5,7,7,9,9-decamethylpentasiloxane, or triethylsiloxy terminated polydiethylsiloxane (par. 170).  
Regarding claim 35, Kumon teaches an composition of claim 30, wherein the at least one siloxane compound is from about 0.1 wt% to about 55 wt% of the surface treatment composition (par. 73, 74, 108).  
Regarding claim 36, Kumon teaches an composition of claim 30, wherein the at least one additive comprises methanesulfonic acid, trifluoromethanesulfonic acid, methanesulfonic anhydride, trifluoromethanesulfonic anhydride, toluenesulfonic acid, or dodecylbenzenesulfonic acid (par. 69-73).  

Regarding claim 38, Kumon teaches an composition of claim 30, wherein the at least one carboxylic acid or anhydride comprises acetic acid or acetic anhydride (par. 69-73).  
Regarding claim 39, Kumon teaches an composition of claim 30, wherein the at least one carboxylic acid or anhydride is from about 50 wt% to about 95 wt% of the surface treatment composition (par. 69-73).
Regarding claim 40, Kumon teaches an composition of claim 30, wherein the composition is substantially free of water (par. 31 teachers water connect of 0.0001%).  
Regarding claim 41, Kumon teaches an composition of claim 30, wherein the composition forms a surface treatment layer on a surface such that the surface treatment layer has a water contact angle of at least about 50 degrees (par. 29).  
Regarding claim 42, Kumon teaches an article, comprising: a semiconductor substrate; and the surface treatment composition of claim 30 supported by the semiconductor substrate (par. 15).  
Regarding claim 43, Kumon teaches an article of claim 42, wherein the semiconductor substrate is a silicon wafer, a copper wafer, a silicon dioxide wafer, a silicon nitride wafer, a silicon oxynitride wafer, a carbon doped silicon oxide wafer, a SiGe wafer, or a GaAs wafer (par. 15).





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALEB E HENRY/Primary Examiner, Art Unit 2894